976 F.2d 725
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James E. CLIFTON, Plaintiff-Appellant,v.VIRGINIA DEPARTMENT OF CORRECTIONS;  David Williams, SheriffFaust; Attorney General of the Commonwealth ofVirginia, Defendants-Appellees.
No. 92-6489.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 22, 1992Decided:  September 30, 1992

James E. Clifton, Appellant Pro Se.
Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
An undated notice of appeal in this case was received in the district court.  The court inadvertently failed to docket the notice.  Under  Houston v. Lack, 487 U.S. 266 (1988), the notice is considered filed as of the date Appellant delivered it to prison officials for forwarding to the court.  The record does not reveal when Appellant delivered the notice of appeal for mailing to the court.  Accordingly, we grant a certificate of probable cause and remand the case for the district court to obtain this information from the parties and determine the timeliness of the filing under Houston v. Lack.  The record, as supplemented, will then be returned to this Court for further consideration.

REMANDED